Case: 14-60375       Document: 00512985103         Page: 1     Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-60375
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                            March 30, 2015
BUKOLA BASHORUN,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A071 794 879


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Bukola Bashorun, a native and citizen of Nigeria, petitions for review of
the Board of Immigration Appeals’ (BIA) dismissing her appeal challenging the
immigration judge’s (IJ) conclusion she was not entitled to asylum or
withholding of deportation, and order of removal, pursuant to 8 C.F.R.
§§ 208.13(a), 1208.13(a). Bashorun maintains she made the necessary showing
to be eligible for asylum and withholding of deportation.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60375    Document: 00512985103     Page: 2   Date Filed: 03/30/2015


                                 No. 14-60375

      Bashorun, however, has abandoned her claims by failing to brief them
sufficiently. See, e.g., Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(holding arguments not briefed are abandoned). Her counseled brief states
claims in a perfunctory and conclusory manner. Bashorun fails to cite the
record or otherwise discuss pertinent facts, does not apply the relevant legal
standards to the specific facts of the case, and provides no legal analysis or
substantive discussion of the bases for her claims. Furthermore, she does not
address the grounds upon which the IJ and the BIA denied her claims, and
does not identify any particular claimed error by them. (Moreover, we need
not consider new evidence or claims not offered in the administrative
proceedings or extraneous contentions that do not concern the instant case.
See 8 U.S.C. § 1252(b)(4)(A); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
2001).) Accordingly, Bashorun has waived her claims for relief. See, e.g.,
Soadjede, 324 F.3d at 833; Townsend v. INS, 799 F.2d 179, 182 (5th Cir. 1986)
(per curiam); Fed. R. App. P. 28(a)(8)(A).
      DENIED.




                                       2